Citation Nr: 0033163	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed eye 
condition.  

2.  Entitlement to service connection for claimed skin 
cancer.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to November 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the RO.  



REMAND

With respect to the claim of service connection for an eye 
condition, a careful review of the service medical records 
shows that the veteran was treated for conjunctivitis on 
several occasions throughout service.  The veteran was also 
treated for complaints of double vision in July 1976 and was 
found to have bilateral pinguecula with some swelling and 
irritation around the one in the right eye in April 1977.  

The evidence of record dated subsequent to the veteran's 
discharge from service includes copies of numerous private 
medical records documenting treatment for conjunctivitis, 
severe dry eye syndrome and blepharitis.  The veteran also 
testified at a personal hearing at the RO in February 2000 
that he had been receiving treatment for his eye condition at 
the Eye Clinic at the Dorn VA Medical Center.  These records, 
however, are not associated with the claims folder.  

In addition, the veteran underwent a VA eye examination in 
May 1998 which resulted in diagnoses of history of rheumatoid 
arthritis with dry eye syndrome and decreased visual acuity 
in the right eye secondary to punctate epithelial keratopathy 
from the dry eye.  

With respect to the claim of service connection for skin 
cancer, the veteran underwent a VA examination for skin 
diseases in May 1998.  At that time, his risk factor was 
noted to be frequent sun exposure while in the military, by 
his report.  The following diagnoses were rendered:  
disfiguring squamous cell/basal cell carcinoma; history of 
actinic keratosis; status post excisional biopsy with full-
thickness skin grafting to both the right and left temple 
areas with disfigurement; and keloid reaction, left neck 
area.  

Subsequently, at the February 2000 hearing, the veteran 
testified that he had initially received treatment for his 
skin condition in July 1978.  He attributed its development 
primarily to his exposure to sun while working on board ships 
in the Navy.  He also stated that he had received treatment 
for his skin cancer at the Dorn VA Medical Center.  Once 
again, these records are not included in the claims folder.  
Finally, the veteran also testified that, after relating to a 
physician that he had served on board on aircraft carrier in 
service, the physician informed him that his skin cancer was 
probably a result of being overexposed to the sun.  

In addition to this information, the veteran has submitted a 
statement from one of his treating physicians in support of 
his claim.  In the letter dated in March 2000, the physician 
noted that the veteran had been followed in her office since 
1994 with multiple cutaneous carcinomas and was some question 
as to whether his sun exposure was related to his subsequent 
cancers.  According to Dr. Graham, ample evidence indicated 
that, aside from genetic susceptibility, sun exposure was the 
most important environmental risk factor with non-melanoma 
skin cancer and had been estimated as being responsible in 
approximately 90 percent of such cases.  

In light of the above, the Board finds that a contemporaneous 
examination of the veteran to determine the nature and likely 
etiology of his eye condition and skin cancer, as well as 
association with the claims file of any records of treatment 
or evaluation for an eye condition or skin cancer, would 
materially assist in the adjudication of the veteran's claim.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, the Board finds further review 
of the claims is required.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
an eye condition and skin cancer since 
service.  The veteran in this regard must 
be instructed to submit all competent 
evidence that tends to support his 
assertion that he suffers from an eye 
condition and skin cancer which are 
attributable to service.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all identified private 
medical records and any additional VA 
medical records that have not been 
previously secured and incorporate them 
into the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and likely etiology 
of the claimed eye condition.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to the likelihood that the 
veteran is suffering from current eye 
disability due to disease or injury which 
was incurred in or aggravated by service.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and likely etiology 
of the claimed skin cancer.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to the likelihood that the 
veteran is suffering from current 
disability manifested by skin cancer due 
to sun exposure or other disease or 
injury which was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



